          Case 4:17-cv-00484-KGB Document 61 Filed 10/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

NICHOLAS RAY PORTER                                                                  PLAINTIFF
ADC #157943

v.                                Case No. 4:17-cv-00484 KGB-BD

SCOTT HUFFMAN, et al.                                                            DEFENDANTS

                                              ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 60). No objections to the Recommended Disposition have

been filed, and the time for filing objections has passed. After review, this Court adopts the

Recommended Disposition in its entirety as this Court’s findings in all respects. Accordingly, the

Court dismisses with prejudice plaintiff Nicholas Ray Porter’s individual-capacity claims against

defendants Scott Huffman, Gary Andrews, Rusty Page, and Chris Riedmueller; these defendants

are entitled to qualified immunity as to all remaining individual-capacity claims against them. The

Court dismisses with prejudice Mr. Porter’s remaining official-capacity claims against defendants

challenging Faulkner County’s policy, custom, or practice with respect to cleanliness at the

Detention Center. In addition, the Court dismisses with prejudice Mr. Porter’s claims that the

Detention Center’s grievance policies, procedure, or practices are unconstitutional; these claims

fail to state a federal claim for relief.

        It is so ordered, this the 23rd day of October, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
